              Case 2:19-cv-00020-cr Document 3 Filed 02/08/19 Page 1 of 1
                                                                                 JJ.S. DISTRICT COURT
                                                                                 DISTRICT OF VERMONT
                                                                                        FILED
                                                                                2811 FEB -I AM 8: Id
                            UNITED STATES DISTRICT COURT                                 CLERK
                            FOR THE DISTRICT OF VERMONT                          BY      lA::v\(
                                                                                      s@#UTY CLERl<
UNITED STATES OF AMERICA
                                                      Case No. 2:19-CV-20-CR
                             Plaintiff,
                                                                  ORDER ON
        vs.                                           PLAINTIFFS' NOTICE OF DISMISSAL

GREENWAY HEALTH, LLC

                             Defendant.


       Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(i) and the terms of the

Settlement Agreement executed by the parties, the United States of America has filed a Notice of

Dismissal. It is hereby ORDERED that this action shall be dismissed. The dismissal is 1) with

prejudice to the United States as to the Covered Conduct as defined in the settlement agreement;

and 2) without prejudice to the United States as to all other clai



                                               C nstina Reiss
                                               United States District Judge
